Citation Nr: 1624967	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-39 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to re-open a claim of entitlement to service connection for a back condition, to include degenerative disk disease/degenerative joint disease. 
 
 2.  Entitlement to service connection for a left leg condition, claimed as secondary to a back condition.


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Esq.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to August 1981. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) on December 2007.  A statement of the case (SOC) was provided on November 2008.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on December 2008.  

This claim was previously before the Board in July 2010, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 

At the outset, the Board notes that additional evidence via private outpatient treatment records detailing treatment for the Veteran's back condition have been received since the Veteran's last statement of the case supplemental statement of the case (SSOC).  The Veteran received the SSOC in February 2014 and the records reflect treatment that was provided during the time period thereafter, which included treatment for the Veteran's lower back.

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

However, it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case (SSOC) without a waiver of AOJ consideration. Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  In this regard, the Board further notes that the Veteran's appeal was perfected on December 2008, well before the February 2, 2013 deadline, so the old provisions would apply. 

These newly submitted records were sent by the Veteran's attorney and specifically addressed to the RO, and not the Board.  Additionally, the Veteran's attorney requested that the RO review such records.  It is noted that, as the Veteran's claim for a back disability stems from a claim to reopen, the issue of new and material evidence is highly relevant to the present adjudication.  As such, the Board finds that these records are pertinent to the inquiry at hand.

Because these records are relevant and there is no indication in the claims file that the Veteran has any objections, either explicitly or constructively, to this evidence being first reviewed by the AOJ, the claim should be remanded so that the RO may review this evidence in light of the Veteran's appeal and consider it accordingly.

As to the issue of entitlement to a left leg condition, secondary to the back condition, the back claim being remanded herein is inextricably intertwined with the Veteran's claim for the left leg.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to service connection for a back condition must be developed before the Board renders a decision on the left leg claim, as the outcome of such may determine whether the Veteran's claim is successful or fails.  Upon completion of the development reconsideration of the Veteran's claim for the left leg, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, the AOJ should then review and consider the newly obtained private treatment records received in April 2016 as they relate to the Veteran's low back claim in the first instance and conduct any further development that may be necessary.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
 DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




